MEMORANDUM OF DECISION.
Clifton N. Burrowes, Jr. appeals from the judgment of the Superior Court, Cumberland County, affirming the judgment of the District Court, Portland, • finding him guilty of operating a motor vehicle while having a blood-alcohol level ip excess of 0.10% in violation of 29 M.R.S.A. § 1312-B (Supp.1984-1985). Contrary to Burrowes’ contention, section 1312-B does not require proof of aggravating circumstances as a necessary element for conviction. See 29 M.R.S.A. § 1312-B(1) (Supp.1984-1985). Burrowes also contends the District Court erred in finding probable cause requiring him to submit to a blood-alcohol test. After a careful review of the record, we hold that the District Court properly found probable cause for the test. See State v. Smith, 379 A.2d 722, 724 (Me.1977); cfi Oliver v. Secretary of State, 489 A.2d 520, 524 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.